Exhibit 10.2

EXECUTION VERSION

EQUITY PARTICIPATION AGREEMENT

This Equity Participation Agreement (this “Agreement”) is entered into as of
June 11, 2018, between Far Point Acquisition Corporation, a Delaware corporation
(the “Company”), and Third Point LLC, on behalf of itself and the funds and
entities it manages or advises (the “Purchaser”).

1. (a) Right of First Offer. Subject to the terms and conditions of this
Section 1, if, in connection with or prior to the closing of the Company’s
initial business combination (the “Initial Business Combination”), the Company
proposes to raise additional capital by issuing any equity securities, or
securities convertible into, exchangeable or exercisable for equity securities,
other than the units offered by the Company in its initial public offering (and
their component shares of the Company’s Class A common stock, par value $0.0001
per share (the “Public Shares”), and one-third of one redeemable warrant, where
each whole redeemable warrant is exercisable to purchase one Class A Share at an
exercise price of $11.50 per share) and Excluded Securities (as defined below)
(“New Equity Securities”), the Company shall first make an offer of 75% of the
New Equity Securities (the “Offered Securities”) to the Purchaser in accordance
with the following provisions of this Section 1:

(b) Offer Notice.

(i) The Company shall give written notice (the “Offering Notice”) to the
Purchaser stating its bona fide intention to offer the Offered Securities and
specifying the number of Offered Securities and the material terms and
conditions, including the price, pursuant to which the Company proposes to offer
the Offered Securities.

(ii) The Offering Notice shall constitute the Company’s offer to sell the
Offered Securities to the Purchaser, which offer shall be irrevocable for a
period of fifteen (15) Business Days (the “ROFO Notice Period”). For purposes of
this Agreement, “Business Day” means any day, other than a Saturday or a Sunday,
that is neither a legal holiday nor a day on which banking institutions are
generally authorized or required by law or regulation to close in the City of
New York, New York.

(c) Exercise of Right of First Offer.

(i) Upon receipt of the Offering Notice, the Purchaser shall have until the end
of the ROFO Notice Period to offer to purchase any or all of the Offered
Securities by delivering a written notice (a “ROFO Offer Notice”) to the Company
stating the amount of Offered Securities that it offers to purchase on the terms
specified in the Offering Notice.

(ii) If the Purchaser does not deliver a ROFO Offer Notice during the ROFO
Notice Period, the Purchaser shall be deemed to have waived all of the
Purchaser’s rights to purchase the Offered Securities offered pursuant to the
Offering Notice under this Section 1, and the Company shall thereafter be free
to sell or enter into an agreement to sell the Offered Securities to any third
party without any further obligation to the Purchaser pursuant to this Section 1
within the ninety (90) day period thereafter (and with respect to an agreement
to sell, consummate such sale at any time thereafter) on terms and conditions
not more favorable to the third party than those set forth in the Offering
Notice. If the Company does not sell or enter into an agreement to sell the
Offered Securities within such period, the rights provided hereunder shall be
deemed to be revived and the Offered Securities shall not be offered to any
third party unless first re-offered to the Purchaser in accordance with this
Section 1.

(d) Excluded Securities. For purposes hereof, the term “Excluded Securities”
means (i) Class B Shares (and Class A Shares for which such Class B Shares are
convertible) issued to Far Point LLC (the “Sponsor”) or its affiliates prior to
the IPO, (ii) up to an aggregate of 9,766,667 private placement warrants issued
by the Company to the Sponsor or its affiliates in connection with the IPO, with
an exercise price of $11.50 per Class A Share (“Private Placement Warrants”),
(iii) warrants issued upon the conversion of working capital loans to the
Company to be made by the Sponsor or



--------------------------------------------------------------------------------

its affiliates to finance transaction costs in connection with an intended
Initial Business Combination (up to $1,500,000 of which may be convertible at
the option of the lender into warrants of the post-Business Combination entity
having the same terms as the Private Placement Warrants at a price of $1.50 per
warrant, (iv) any Forward Purchase Shares issued by the Company (as the term
“Forward Purchase Shares is defined in the Forward Purchase Agreement, dated as
of May 18, 2018 between the Company and the Purchaser), and (v) any securities
issued by the Company as consideration to any seller (including the
equityholders of the acquired entity) in the Initial Business Combination;
provided that the Company shall inform the Purchaser of its intention to issue
securities pursuant to clause (v) and give the Purchaser reasonable opportunity
to present an alternative transaction structure for the Initial Business
Combination.

(e) Purchaser. For the avoidance of doubt, the Offered Securities purchased by
the Purchaser pursuant to this Agreement may be purchased by Third Point LLC or
any of the funds and entities that it manages or advises.

2. Transfer. This Agreement and all of the Purchaser’s rights and obligations
hereunder may be transferred or assigned, at any time and from time to time, to
an affiliate of the Purchaser (a “Transferee”); provided, that such Transferee
shall execute a signature page to this Agreement, substantially in the form of
the Purchaser’s signature page hereto, and, upon such execution, such Transferee
shall have all the same rights and obligations of the Purchaser hereunder, and
references to the “Purchaser” shall be deemed to refer to such Transferee.

3. Trust Account. (i) The Purchaser hereby acknowledges that it is aware that
the Company has established a trust account (the “Trust Account”) for the
benefit of its public stockholders. The Purchaser, for itself and its
affiliates, hereby agrees that it has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account, or any other asset of the
Company as a result of any liquidation of the Company, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Public
Shares held by it.

(ii) The Purchaser hereby agrees that it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it. In the event the Purchaser has any Claim against
the Company under this Agreement, the Purchaser shall pursue such Claim solely
against the Company and its assets outside the Trust Account and not against the
property or any monies in the Trust Account, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Public
Shares held by it.

4. General.

(a) Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (c) five (5) Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next Business Day
delivery, with written verification of receipt.

All communications to the Company and the Purchaser shall be sent to the address
set forth on the corresponding signature page hereof, or to such e-mail address,
facsimile number (if any) or address as subsequently modified by written notice
given in accordance with this Section 4(a).

(b) No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending



--------------------------------------------------------------------------------

against such liability or asserted liability) for which the Purchaser or any of
its officers, employees or representatives is responsible. The Company agrees to
indemnify and hold harmless the Purchaser from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which the Company or any of its officers, employees or
representatives is responsible.

(c) Entire Agreement. This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein, constitute
the entire agreement and understanding of the parties hereto in respect of its
subject matter and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.

(d) Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

(e) Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

(h) Governing Law. This Agreement, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of New York, without
giving effect to its choice of laws principles.

(i) Jurisdiction. The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the state courts of New York and to the jurisdiction of
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
or the United States District Court for the Southern District of New York, and
(c) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

(j) Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

(k) Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the prior written consent of the Company and
the Purchaser.



--------------------------------------------------------------------------------

(l) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

(m) Expenses. Each of the Company and the Purchaser will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Agreement, including all fees and expenses of agents, representatives,
financial advisors, legal counsel and accountants. The Company shall be
responsible for the fees of its transfer agent, stamp taxes and all The
Depository Trust Company fees associated with the issuance of any New Equity
Securities purchased by the Purchaser.

(n) Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

(o) Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

PURCHASER: By:   THIRD POINT LLC, on behalf of itself and the funds and entities
it manages or advises By:  

/s/ Josh Targoff

  Name:     Josh Targoff   Title:       Chief Operating Officer and General
Counsel Address for Notices: 390 Park Avenue New York, NY 10022

 

E-mail:  

 

 

COMPANY: FAR POINT ACQUISITION CORPORATION By:  

/s/ David W. Bonanno

  Name:     David W. Bonanno   Title:       Chief Financial Officer

Address for Notices:

Far Point Acquisition Corporation

390 Park Avenue, New York, NY 10022.

Attention: David W. Bonanno

with a copy to the Company’s counsel:

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York, 10105

Attention: Douglas Ellenoff and Stuart Neuhauser.